PER CURIAM.
The order of the Federal Trade Commission directing the respondent, in connection with its offering for sale, sale or distribution in interstate commerce of furniture, to cease and desist from using the words “Grand Rapids” as part of its corporate name or from so designating such furniture not in fact manufactured in Grand Rapids, Michigan, or from otherwise misrepresenting the place of origin of such furniture, is .fully supported by the Commission’s findings of fact. Since our examination of the record satisfies us that these findings are in turn supported by substantial evidence the order of the Commission must be affirmed. A decree enforcing it will accordingly be entered in accordance with Rule 20(10).